 



Exhibit (10)r.
AMENDED AND RESTATED
DEFERRED INCOME PLAN
(also referred to as STEP PLUS)
(as amended effective August 22, 2007)
Purpose
Genesco Inc., a Tennessee corporation (“Genesco”) with principal offices located
in Nashville, Tennessee, adopts the following Deferred Income Plan for its
eligible employees, effective on June 9, 2000, as amended effective January 1,
2001, May 17, 2005 and August 22, 2007.
This Plan is maintained for the purpose of providing Participants an opportunity
to defer compensation that would otherwise be currently payable to such
Participants and to provide the benefits lost under the Salary Deferral Plan and
the Retirement Plan by participating in this Plan. This Plan is intended to be
an unfunded plan maintained primarily for the purpose of providing deferred
compensation for Directors and a select group of management or highly
compensated employees within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, as amended.
ARTICLE 1
Definitions
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated:

1.1   “Account Balances” shall mean as of any given date called for under the
Plan, the balances of the Participant’s Deferral Contribution Account and
Company Contribution Account as such accounts have been adjusted to reflect all
applicable Investment Adjustments and all prior withdrawals and distributions,
in accordance with Article 3 of the Plan.   1.2   “Beneficiary” shall mean one
or more persons, trusts, estates or other entities, designated by the
Participant in accordance with Article 10, to receive the Participant’s
undistributed Account Balance, in the event of the Participant’s death.   1.3  
“Beneficiary Designation Form” shall mean the document which shall be used by
the Participant to designate his Beneficiary for the Plan.   1.4   “Benefit
Distribution Date” shall mean the date distribution of the Participant’s Account
Balance is triggered and it shall be deemed to occur on the last day of the
month coinciding with or next following of the Participant’s Termination of
Employment for any reason whatsoever, including but not limited to death. For
purposes of Section 5.2, it shall mean the last day of the month in which the
Committee approves the request. The Participant may elect an irrevocable Benefit
Distribution Date that is prior to Termination of Employment (see Section 5.1)
on a deferral made pursuant to Section 3.1 at the time such deferral election is
made.

 



--------------------------------------------------------------------------------



 



1.5   “Board” shall mean the board of directors of the Company.   1.6   “Change
in Control” shall mean the earliest to occur of the following events:

  (a)   The consummation of any transaction or series of transactions as a
result of which any “Person” (as the term person is used for purposes of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) other than an “Excluded Person” (as hereinafter defined) has or obtains
ownership or control, directly or indirectly, of fifty percent (50%) or more of
the combined voting power of all securities of the Company or any successor or
surviving corporation of any merger, consolidation or reorganization involving
the Company (the “Voting Securities”). The term “Excluded Person” means any one
or more of the following: (i) the Company or any majority-owned subsidiary of
the Company, (ii) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any majority-owned subsidiary of the
Company, (iii) any Person who as of the initial effective date of this Plan
owned or controlled, directly or indirectly, ten percent (10%) or more of the
then outstanding Voting Securities, or any individual, entity or group that was
part of such a Person;     (b)   A merger, consolidation or reorganization
involving the Company as a result of which the holders of Voting securities
immediately before such merger, consolidation or reorganization do not
immediately following such merger, consolidation or reorganization own or
control, directly or indirectly, at least fifty percent (50%) of the Voting
Securities in substantially the same proportion as their ownership or control of
the Voting Securities immediately before such merger, consolidation or
reorganization; or     (c)   The sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a majority-owned subsidiary of the Company).

1.7   “Compensation” with respect to any Participant shall mean such
Participant’s wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer for a Plan Year for which the Employer is required
to furnish the Participant a written statement under Code Sections 6041(d),
6051(2)(3) and 6052.   1.8   “Claimant” shall mean the person or persons
described in Section 14.1 who apply for benefits or amounts that may be payable
under the Plan.   1.9   “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the regulations and other authority issued thereunder by the
appropriate governmental authority. References to the Code shall include
references to any successor section or provision of the Code.   1.10  
“Committee” shall mean the committee described in Article 12 which shall
administer the Plan.

2



--------------------------------------------------------------------------------



 



1.11   “Company” shall mean Genesco Inc., a Tennessee corporation, and any
successor or assigns.   1.12   “Company Contribution Credit” shall mean an
amount credited to the Participant’s Company Contribution Account for a Plan
Year in accordance with the terms of the Plan.   1.13   “Company Contribution
Account” shall mean the aggregate Company Contributions credited for a
Participant as well as any appreciation (or depreciation) specifically
attributable to such Company Contributions due to Investment Adjustments,
reduced to reflect all prior distributions and withdrawals. The Company
Contribution Account shall be utilized solely as a device for the measurement of
amounts to be paid to the Participant under the Plan. The Company Contribution
Account shall not constitute or be treated as an escrow, trust fund, or any
other type of funded account for Code or ERISA purposes and, moreover,
contingent amounts credited thereto shall not be considered “plan assets” for
ERISA purposes. The Company Contribution Account merely provides a record of the
bookkeeping entries relating to the contingent benefits that the Company intends
to provide Participant and shall thus reflect a mere unsecured promise to pay
such amounts in the future.   1.14   “Contributions” shall refer to any and all
Deferral and Company Contributions, as such terms have been defined herein.  
1.15   “Deferral Contribution” shall mean the aggregate amount of Director Fees
and Compensation deferred by a Participant during a given Plan Year in
accordance with the terms of the Plan and the Participant’s Deferral Agreement
and “credited” to the Participant’s Deferral Contribution Account. Deferral
Contributions shall be deemed to be made to the Plan by the Participant on the
date the Participant would have received such compensation had it not been
deferred pursuant to the Plan.   1.16   “Deferral Contribution Account” shall
mean a Participant’s aggregate Deferral Contributions, as well as any
appreciation (or depreciation) specifically attributable to such Deferral
Contributions due to Investment Adjustments, reduced to reflect all prior
distributions and withdrawals. The Deferral Contribution Account shall be
utilized solely as a device for the measurement of amounts to be paid to the
Participant under the Plan. The Deferral Contribution Account shall not
constitute or be treated as an escrow, trust fund, or any other type of funded
account for Code or ERISA purposes and, moreover, contingent amounts credited
thereto shall not be considered “plan assets” for ERISA purposes. The Deferral
Contribution Account merely provides a record of the bookkeeping entries
relating to the contingent benefits that the Company intends to provide
Participant and shall thus reflect a mere unsecured promise to pay such amounts
in the future.   1.17   “Director Fees” shall mean any payments made to a member
of the Genesco Inc. Board of Directors.   1.18   “Disability” shall mean the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which

3



--------------------------------------------------------------------------------



 



    can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan sponsored by
the Company and which covers the Executive.   1.19   “Deferral Agreement” shall
mean the document required by the Committee to be submitted by a Participant
which specifies (1) the percent of Director Fees or Compensation the Participant
has elected to defer as provided in Section 3.1, (2) the Benefit Distribution
Date described in section 1.4 and (3) for purposes of article 7 and 8 the form
of distribution. A deferral election (or modification of an earlier election)
may not be made with respect to Director Fees or Compensation which is currently
available on or before the date the Participant executed such election. Changes
in the amount of the deferral, the benefit distribution date and/or the form of
the distribution can be effective no earlier than as of the beginning of the
first Plan Year following the date on which such changes are received by the
Committee or its designee.   1.20   “Effective Date” shall mean the effective
date of this Plan which shall be July 1, 2000.   1.21   “Employee” shall mean an
employee of the Company.   1.22   “Employer” shall mean the Company and/or any
of its subsidiaries (now in existence or hereafter formed or acquired) that
(i) have been selected by the Board to participate in the Plan and (ii) have
affirmatively adopted the Plan.   1.23   “Enrollment Forms” shall mean the
Participation Agreement, the Deferral Agreement, and any other forms or
documents which may be required of a Participant by the Committee, in its sole
discretion, prior to and as a condition of participating in the Plan.   1.24  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and other authority issued thereunder by the
appropriate governmental authority. Reference herein to any section of ERISA
shall include references to any successor section or provision of ERISA.   1.25
  “Financial Emergency” means an event which results (or will result) in severe
financial hardship to the Participant as a consequence of an illness or accident
of the Participant, the Participant’s spouse, the Participant’s Beneficiary or
the Participant’s dependent (as determined under Section 152 of the Code,
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B)) or loss of the
Participant’s property due to casualty or other similar extraordinary and
unforeseen circumstances beyond the control of the Participant. Examples of
events that are not considered to be a Financial Emergency include the need to
send a Participant’s child to college and the desire to purchase a house.   1.26
  “Hour of Service” means (1) each hour for which a Participant is directly or
indirectly compensated or entitled to compensation by the Company for the
performance of duties (these hours will be credited to the Employee for the
computation period in which the duties are performed); (2) each hour for which a
Participant is directly or indirectly

4



--------------------------------------------------------------------------------



 



    compensated or entitled to compensation by the Company (irrespective of
whether the employment relationship has terminated) for reasons other than
performance of duties (such as vacation, holidays, sickness, jury duty,
disability, lay-off, military duty or leave of absence) during the applicable
computation period (these hours will be calculated and credited pursuant to
Department of Labor regulation 2530.200b-2 which is incorporated herein by
reference); (3) each hour for which back pay is awarded or agreed to by the
Company without regard to mitigation of damages (these hours will be credited to
the Participant for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the award,
agreement or payment is made). The same Hours of Service shall not be credited
both under (1) or (2), as the case may be, and under (3).       Notwithstanding
the above, (i) no more than 501 Hours of Service are required to be credited to
a Participant on account of any single continuous period during which the
Employee performs no duties (whether or not such period occurs in a single
computation period); (ii) an hour for which a Participant is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Participant if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses a Participant for medical or
medically related expenses incurred by the Participant.       For purposes of
this Section, a payment shall be deemed to be made by or due from the Company
regardless of whether such payment is made by or due from the Company directly,
or the Company contributes or pays premiums and regardless of whether
contributions made or due to the trust fund, insurer, or other entity are for
the benefit of a particular employee or are on behalf of a group of employees in
the aggregate.       For purposes of this Section, Hours of Service will be
credited for employment with other Affiliated Employers. The provisions of
Department of Labor regulations 2530.200B-2(b) and (c) are incorporated herein
by reference.   1.27   “Hypothetical Investment” shall mean an investment fund
or benchmark made available to Participants by the Committee for purposes of
valuing amounts contributed to the Plan.   1.28   “Investment Allocation Form”
(i) shall apply with respect to those Deferral and Company Contributions
credited to the Plan after the effective date of the Investment Allocation Form
but prior to the timely filing of a subsequent Investment Allocation Form and
(ii) shall determine the manner in which such Deferral Contributions and Company
Contributions, shall be initially allocated by the Participant among the various
Hypothetical Investments within the Plan.   1.29   “Investment Re-allocation
form” shall re-direct the manner in which earlier Deferral and Company
Contributions, as well as any appreciation (or depreciation) to date, are
invested with the Hypothetical Investments available in the Plan.

5



--------------------------------------------------------------------------------



 



1.30   “1-Year Break in Service” means the applicable computation period during
which an Employee has not completed more than 500 Hours of Service with the
Company. Further, solely for the purpose of determining whether a Participant
has incurred a 1-Year Break in Service, Hours of Service shall be recognized for
“authorized leaves of absence” and “maternity and paternity leaves of absence.”
Years of Service and 1-Year Breaks in Service shall be measured on the same
computation period.       “Authorized leave of absence” means an unpaid,
temporary cessation from active employment with the Company pursuant to an
established nondiscriminatory policy, whether occasioned by illness, military
service, or any other reason.       A “maternity or paternity leave of absence”
means, for Plan Years beginning after December 31, 1984, an absence from work
for any period by reason of the Participant’s pregnancy, birth of the Employee’s
child, placement of a child with the Employee in connection with the adoption of
such child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefor is necessary to prevent the Participant
from incurring a 1-Year Break in Service, or, in any other case, in the
immediately following computation period. The Hours of Service credited for a
“maternity or paternity leave of absence” shall be those which would normally
have been credited but for such absence, or, in any case in which the Committee
is unable to determine such hours normally credited, eight (8) Hours of Service
per day. The total Hours of Service required to be credited for a “maternity or
paternity leave of absence” shall not exceed 501.   1.31   “Participant” shall
mean any member of the Board of Directors or any Employee (i) who has W-2
earnings and is selected to participate in the Plan in accordance with
Section 2.1, (ii) who elects to participate in the Plan, (iii) who signs the
applicable Enrollment Forms (and other forms required by the Committee) on a
timely basis, and (iv) whose signed Enrollment Forms (and other required forms)
are accepted by the Committee.   1.32   “Participation Agreement” shall mean the
separate written agreement entered into by and between the Employer and the
Participant, which shall indicate the Participant’s intent to defer compensation
subject to the terms of the Plan and the Participation Agreement itself.   1.33
  “Plan” shall mean the Genesco Inc. Deferred Income Plan which shall be
evidenced by this instrument, each Participation Agreement and by each
Enrollment Form, as they may be amended from time to time.   1.34   “Plan Year”
shall mean the period beginning on January 1 of each year and ending
December 31. The initial Plan Year shall begin on July 1 and end on December 31.
  1.35   “Retirement,” “Retirees” or “Retired” shall mean, with respect to an
Employee, severance from employment for any reason on or after the attainment of
age fifty-five (55) if: (a) he has completed at least 5 Years of Service; and
(b) the sum of his age and his whole Years of Service is equal to at least 70.

6



--------------------------------------------------------------------------------



 



1.36   “Termination of Employment” shall mean with respect to an Employee, the
voluntary or involuntary severing of employment with the Company for any reason
other than Retirement or death. With respect to a Director, it shall mean the
discontinuance of serving on the Board.   1.37   “Trust shall mean a grantor
trust of the type commonly referred to as “rabbi trust” created to “informally
fund” contingent benefits payable under the Plan.   1.38   “Vested Account
Balances” shall mean, the Account Balances defined in Section 1.1 multiplied by
the Vested Percentages of such Accounts as provided in Section 3.5.   1.39  
“Year of Service” means the Plan Year (including years prior to the effective
date of the Plan) during which the Participant has at least 1000 Hours of
Service.       Notwithstanding the foregoing, for any short Plan Year, the
determination of whether a Participant has completed a Year of Service shall be
made in accordance with Department of Labor regulation 2530.203-2(c).       If
any Former Participant is reemployed after a 1-Year Break in Service has
occurred, Years of Service shall include Years of Service prior to his 1-Year
Break in Service subject to the following rules:

  (i)   Any Former Participant who under the Plan does not have any vested
interest in the Plan shall lose credits otherwise allowable if his consecutive
1-Year Breaks in Service equal or exceed the greater of (A) five (5) or (B) the
aggregate number of his pre-break Years of Service.     (ii)   After five
(5) consecutive 1-Year Breaks in Service, a Former Participant’s Vested Account
balance attributable to pre-break service shall not be increased as a result of
post-break service.

ARTICLE 2
Eligibility, Selection, Enrollment

2.1   Eligibility, Selection by Committee. In addition to members of the Board
of Directors, those employees who are (i) determined by the Company to be
includable in a select group of management or highly compensated employees of
the Company, (ii) specifically chosen by the Company to participate in the Plan,
and (iii) approved for such participation by the Committee, in its sole
discretion, shall be eligible to participate in the Plan subject to the
enrollment requirements described in Section 2.2.   2.2   Enrollment
Requirements. Each individual deemed eligible to participate in the Plan
pursuant to Section 2.1, shall, as a condition to participating in the Plan,
complete and return to the Committee all of the required Enrollment Forms, on a
timely basis. In addition, the Committee shall in its sole discretion, establish
such other enrollment requirements necessary for continued participation in the
Plan.

7



--------------------------------------------------------------------------------



 



2.3   Commencement of Participants. Provided a Participant has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning the Enrollment Forms and other required documents to the
Committee within the specified time period, the Participant’s participation
shall commence as of the date established by the Committee in its sole
discretion. If a Participant fails to meet all such requirements within the
specified time period with respect to any Plan Year, the Participant shall not
be eligible to participate during that Plan Year.

ARTICLE 3
Contributions, Investment Adjustments, Taxes and Vesting

3.1   Deferral Contributions.

  (a)   Election to Defer. A Participant may make an election to defer the
receipt of amounts payable to the Participant, in the form of Director Fees or
Compensation, with respect to any Plan Year; provided that any such election
must be irrevocably made by December 31 of the Plan Year preceding the Plan Year
to which the election shall relate; provided further, in the case of the first
year in which a Participant becomes eligible to participate in the Plan, the
Participant may make an irrevocable initial deferral election with thirty
(30) days after the date the Participant becomes eligible to participate in the
Plan, with respect to compensation paid for services to be performed after the
election. Subject to the previous sentence, the Participant’s intent to defer
shall be evidenced by a Participation Agreement and Deferral Agreement, both
completed and submitted to the Committee in accordance with such procedures and
time frames as may be established by the Committee in its sole discretion.
Amounts deferred by a Participant with respect to a given Plan year shall be
referred to collectively as a Deferral Contribution and shall be credited to a
Deferral Contribution Account established in the name of the Participant.    
(b)   Components of Deferral Contributions.

  (i)   Compensation. Each Participant who is an employee of the Company may
elect to defer from 2% to 20% of his Compensation which would have been received
in the Plan Year, but for the deferral election. Such percentage shall be
withheld from each payment of Compensation.     (ii)   Director Fees. A
Participant who is a member of the Board may elect to defer up to 100% of his
Director’s Fees which would have been received in the Plan Year but for the
deferred election. Such amount shall be withheld from each payment of Director
Fees.

3.2   Company Contributions.

  (a)   Supplement to the Retirement Plan. Each Plan Year, the Company shall
credit to the Company Contribution Account for each Participant whose benefits
in the Retirement Plan for such Plan Year are reduced as a result of
participating in this Plan for such Plan Year an amount equal to (A) minus
(B) with (A) being the

8



--------------------------------------------------------------------------------



 



      amount that would have been credited to the Participant’s account in the
Retirement Plan pursuant to Section 4.5(b) of such plan for the same Plan Year
if the Participant had not deferred any Compensation pursuant to Section 3.1 of
this Plan for such Plan Year and (B) being the amount credited to the
Participant’s account in the Retirement Plan pursuant to Section 4.5(b) of such
Plan for the same Plan Year.     (b)   Supplement to the Salary Deferral Plan.
If a Participant contributes enough 401(k) contributions to the Salary Deferral
Plan for a Plan Year so as to receive the maximum matching contribution
available that year as a percent of compensation, then the Company shall credit
an additional amount to his Company Contribution Account for such Participant
for such Plan Year equal to (C) minus (D) with (C) being the amount that would
have been contributed to the Salary Deferral Plan for the Participant as
matching contributions for such Plan Year if the Participant had not deferred
any Compensation pursuant to section 3.1 of this Plan and (D) being the amount
that is contributed to the Salary Deferral Plan for the Participant as matching
contributions for the same Plan Year.

3.3   Selection of Hypothetical Investments. The Participant shall, via his
Investment Allocation Form(s), as more fully described in Section 1.28, and his
Investment Re-Allocation Form(s), as more fully described in Section 1.29,
select one or more Hypothetical Investments among which his various
contributions shall be distributed. The Committee shall provide the Participant
with a list of Hypothetical Investments available. From time to time, in the
sole discretion of the Committee, the Hypothetical Investments available within
the Plan may be revised. All Hypothetical Investment selections must be
denominated in whole percentages. A Participant may make changes in his selected
Hypothetical Investments from time to time via submission of a new Investment
Allocation Form, as described in and subject to the language of Section 1.28 or
submission of a new Investment Re-Allocation Form, as described in and subject
to the language of Section 1.29.   3.4   Adjustment of Participant Accounts.
While a Participant’s accounts do not represent the Participant’s ownership of,
or any ownership interest in, any particular assets, the Participant’s accounts
shall be adjusted in accordance with the Hypothetical Investment(s) chosen by
the Participant on his (i) Investment Allocation Form or (ii) Investment
Re-Allocation Form, subject to the conditions and procedures set forth herein or
established by the Committee from time to time. The Participant’s Accounts will
be credited on a daily basis with the increase or decrease in the realizable net
asset value and/or credited interest and dividend as applicable to the
Hypothetical Investments. Any cash earnings generated under a Hypothetical
Investment (such as interest and cash dividends and distributions) shall, at the
Committee’s sole discretion, either be deemed to be reinvested in the
Hypothetical Investment or reinvested in one or more other Hypothetical
Investment(s) designed by the Committee. All notional acquisitions and
dispositions of Hypothetical Investments which occur within a Participant’s
accounts, pursuant to the terms of the Plan, shall be deemed to occur at such
times as the Committee shall determine to be administratively feasible in its
sole discretion and the Participant’s accounts shall be adjusted accordingly.
Notwithstanding anything to the contrary, any Investment Adjustments made to any
Participants’ accounts following a

9



--------------------------------------------------------------------------------



 



    Change in Control shall be made in a manner no less favorable to
Participants than the practices and procedures employed under the Plan, or as
otherwise in effect, as of the date of the Change in Control. For purposes of
determining the amount to be distributed to a Participant, the Participant’s
Account Balance shall be valued as of the last day of the month preceding the
month of the distribution.   3.5   Vesting. The Participant shall at all times
be one hundred percent (100%) vested in his Deferral Contribution Account. The
Participant shall become one hundred percent (100%) vested in his Company
Contribution Account after the earlier of (1) being credited with five (5) Years
of Service, (2) his death or (3) reaching the age of Retirement as defined in
Section 1.35. The Participant shall be zero (0) vested in his Company
Contribution Account immediately prior to the date he becomes one hundred
percent (100%) vested as provided above.

ARTICLE 4
Suspension of Deferrals

4.1   Financial Emergencies. If a Participant experiences a Financial Emergency,
the Participant may petition the Committee to suspend any deferrals required to
be made by the Participant pursuant to his current Deferral Agreement. The
Committee shall determine, in its sole discretion, whether to approve the
Participant’s petition. If the petition for a suspension is approved, suspension
shall commence upon the date of approval and shall continue until the end of the
Plan Year. All determinations pursuant to this Section 4.1 shall be made
consistent with Section 409A of the Code and the regulations promulgated
thereunder.   4.2   Leave of Absence. If a Participant is authorized by the
Company for any reason to take an unpaid leave of absence from the employment of
the Company, the Participant’s deferrals shall be suspended until the earlier of
the date the leave of absence expires or the Participant returns to a paid
employment status. Upon such expiration or return, deferrals shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the Deferral Agreement, if any, made for that Plan Year. If no election
was made for that Plan Year, no deferral shall be withheld. If a Participant is
authorized by the Company for any reason to take a paid leave of absence from
the employment of the Company, the Participant shall continue to be considered
employed by the Company and the appropriate amounts shall continue to be
withheld from the Participant’s compensation pursuant to the Participant’s then
current Deferral Agreement.

ARTICLE 5
In-Service Distributions

5.1   Elected Distribution from the Deferral Compensation Account. As noted in
Section 1.4, at the time each deferral is made, a Participant may elect a
Benefit Distribution Date for his Deferral Contribution Account prior to the
Participant’s Termination of Employment, but no sooner than three years from the
end of the Plan Year of the deferral. At the time of such election, the
Participant may elect to receive such distribution in a lump sum payment or in
substantially equal annual payments over a period of up to fifteen (15) years.
If no election is made as to the former payment, such distribution shall be made
to

10



--------------------------------------------------------------------------------



 



    the Participant on such Benefit Distribution Date in a lump sum payment. If
the Participant elects annual payments, the initial installment shall be based
on the value of the Participant’s Deferral Contribution Account, measured on the
Benefit Distribution Date elected, and shall be equal to 1/n (“n” being equal to
the total number of annual benefit payments not yet distributed). Subsequent
installment payments shall be computed in a consistent fashion, with the
measurement date being the anniversary of the Original Measurement Date. In any
case, if the Participant’s Deferral Contribution Account is equal to or less
than $10,000 on his elected Benefit Distribution Date, his benefits shall be
paid out in a lump sum, regardless of his payment election.   5.2   Withdrawal
in the Event of a Financial Emergency. A Participant who believes he has
experienced a Financial Emergency may request in writing a withdrawal of a
portion of his Accounts necessary to satisfy the emergency. Within fifteen
(15) days of the request, the Committee shall determine, in its sole discretion,
(i) whether a Financial Emergency has occurred, (ii) the amount reasonably
required to satisfy the Financial Emergency as well as (iii) the accounts from
which the withdrawal shall be made; provided, however, that the withdrawal shall
not exceed the Participant’s Vested Account Balances. In making any
determinations under this Section 5.2, the Committee shall be guided by the
prevailing authorities under the Code. If, subject to the sole discretion of the
Committee, the petition for a withdrawal is approved, the distribution shall be
made no later than the twentieth (20th) day of the month following the Benefit
Distribution Date.   5.3   Loans. No loans are allowed under this Plan.

ARTICLE 6
Benefit Upon Termination of Employment

6.1   Termination Benefit. In the event the Participant’s Benefit Distribution
Date is triggered due to his Termination of Employment (as such term is defined
in Section 1.36), the Participant shall receive his Vested Account Balances in a
lump sum payment no later than the twentieth (20th) day of the month following
the Benefit Distribution Date.   6.2   Death Prior to Payment of Termination
Benefit. If a Participant dies after his Termination of Employment but before
his Vested Account Balances are paid to him, such benefit shall be paid to the
Participant’s Beneficiary in a lump sum payment no later than the twentieth
(20th) day of the month following the Benefit Distribution Date.

ARTICLE 7
Benefit Upon Retirement

7.1   Retirement Benefit. In the event the Participant’s Benefit Distribution
Date is triggered due to his Retirement (as such term is defined in
Section 1.35), the Participant shall receive his Vested Account Balances as
provided in Article 9 and such benefits shall commence (or be fully paid, in the
event a lump sum form of distribution was selected) no later than the twentieth
(20th) day of the month following the date of the Benefit Distribution Date.

11



--------------------------------------------------------------------------------



 



7.2   Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the benefits have commenced or been paid in full,
the Participant’s unpaid benefit payments shall continue to be paid to the
Participant’s Beneficiary in the form designated by the Participant at deferral
until the Participant’s remaining Vested Account Balances have been depleted.

ARTICLE 8
Pre-Retirement Death Benefit

8.1   Pre-Retirement Death Benefit. In the event the Participant’s Benefit
Distribution Date is triggered due to his death during employment or service on
the Board, the Participant’s Beneficiary shall receive the pre-retirement death
benefit described below and no other benefits shall be payable under the Plan.  
8.2   Payment of Pre-Retirement Death Benefit. The pre-retirement death benefit
shall be paid to the Beneficiary in the forms selected by the Participant
pursuant to Article 9 and shall commence (or be fully paid in the event a lump
sum form of distribution was selected) no later than sixty (60) days after the
death of the Participant.

ARTICLE 9
Form of Distributions; Payment Delays

9.1   Distribution Elections. Unless the Participant elects otherwise, his
Benefit provided for in Articles 7 and 8 shall be paid in a lump sum. However,
at the time of a deferral election, a Participant who is an Employee may elect
to have his Account Balances attributable to Contributions made on or after such
election and before any subsequent elections paid in substantially equal annual
payments over a period of up to fifteen (15) years. The initial installment
shall be based on the value of the Participant’s Vested Account Balances,
measured on his Benefit Distribution Date and shall be equal to 1/n (where “n”
is equal to the total number of annual benefit payments not yet distributed).
Subsequent installment payments shall be computed in a consistent fashion, with
the measurement date being the anniversary of the Original Measurement Date. In
the event the Participant’s Vested Account Balances are equal to or less than
$10,000, his benefit shall be paid out in a lump sum.   9.2   Effect of
Section 409A of the Code. It is intended that (1) each installment of the
payments provided under this Plan is a separate “payment” for purposes of
Section 409A of the Code (“Section 409A”), and (2) that the payments satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding anything to the
contrary in this Plan, if the Company determines (i) that on the date a
Participant’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Participant is a “specified employee”
(as such term is defined under Treasury Regulation Section 1.409A-1(i)(1)) of
the Company and (ii) that any payments to be provided to the Participant
pursuant to this Plan are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (“Section 409A Taxes”) if provided at the time
otherwise required under this Plan, then such

12



--------------------------------------------------------------------------------



 



    payments shall be delayed until the date that is six months after the date
of the Participant’s “separation from service” (as such term is defined under
Treasury Regulation Section 1.409A-1(h)) with the Company, or such shorter
period that, as determined by the Company, is sufficient to avoid the imposition
of Section 409A Taxes.

ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate a Beneficiary or Beneficiaries to receive, in the event of the
Participant’s death, those benefits payable under the Plan. The Beneficiary(ies)
designated under this Plan may be the same as or different from the Beneficiary
designation made under any other plan of the Company.   10.2   Beneficiary
Designation; Change; Spousal Consent. A Participant shall designate his
Beneficiary by completing and signing a Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change his Beneficiary by completing, signing and submitting to the
Committee a revised Beneficiary Designation Form in accordance with the
Committee’s rules and procedures, as in effect from time to time. Upon
acknowledgment by the Committee of a revised Beneficiary Designation Form, all
Beneficiary designations previously filed shall be deemed canceled. The
Committee shall be entitled to rely on the last Beneficiary Designation Form
both (i) filed by the Participant and (ii) acknowledged by the Committee, prior
to his death.   10.3   Acknowledgment. No designation or change in designation
of a Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Committee or its designated agent.   10.4   No Beneficiary
Designation. If a Participant fails to designate a Beneficiary as provided above
or, if all designated Beneficiaries predecease the Participant or die prior to
complete distribution of the Participant’s benefits, then the benefits remaining
under the Plan shall be payable to the executor or personal representative of
the Participant’s estate.   10.5   Doubt as to Beneficiary. If the Committee has
any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Committee shall have the right, exercisable in its discretion, to
cause the Company to withhold such payments until this matter is resolved to the
Committee’s satisfaction.   10.6   Discharge of Obligations. The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
the Company and the Committee from all further obligations under this Plan with
respect to the Participant, and the Participant’s Participation Agreement shall
terminate upon such full payment of benefits.

ARTICLE 11
Termination, Amendment or Modification

11.1   Termination or Suspension. The Company reserves the right, at any time,
to terminate the Plan. The Plan, but not the Trust, automatically shall
terminate upon the dissolution

13



--------------------------------------------------------------------------------



 



  of the Company or upon its merger into or consolidation with any other
corporation or business organization if there is a failure by the surviving
corporation or business organization to adopt specifically and agree to continue
the Plan. Upon the termination of suspension of the Plan, all amounts credited
to the accounts of each affected Participant shall become fully vested.   11.2  
Amendment. The Company may, at any time, amend or modify the Plan in whole or in
part by the actions of the board; provided, however, that (i) no amendment or
modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification, or, if the amendment or modification occurs after the date upon
which the participant was eligible to Retire, calculated as if the Participant
had retired as of the effective date of the amendment and modification, and
(ii) except as specifically provided in Section 10.1, no amendment or
modification shall be made after a Change in Control which adversely affects the
vesting, calculation or payment of benefits hereunder or diminishes any other
rights or protections any Participant or Beneficiary would have had, but for
such amendment or modification, unless each affected Participant or Beneficiary
consents in writing to such amendment.   11.3   Effect of Payment. The full
payment of the applicable benefit under the provisions of the Plan shall
completely discharge all obligations to a Participant and his designated
Beneficiaries under this Plan and each of the Participant’s Participation
Agreements shall terminate.

ARTICLE 12
Administration

12.1   Committee Duties. This Plan shall be administered by a Committee which
shall consist of the Board, or such committee as the Board shall appoint.
Members of the Committee may be Participants under this Plan. The Committee
shall also have the discretion and authority to (i) mark, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in the connection with the Plan. Any individual
serving on the Committee who is a Participant shall not vote or act on any
matter relating solely to himself or herself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
Participant or the Company.   12.2   Agents. In the administration of this Plan,
the Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to the Company.   12.3   Binding Effect of Decisions. The decision or
action of the Committee with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and rules and regulations promulgated hereunder shall be final and conclusive
and binding upon all persons having any interest in the Plan.

14



--------------------------------------------------------------------------------



 



12.4   Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, and any Employee to whom duties of the Committee may
be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Committee or any of its members
or any such employee.   12.5   Employer Information. To enable the Committee to
perform its functions, the Company shall supply full and timely information to
the Committee on all matters relating to the compensation of its Participants,
the date and circumstances of the Retirement, Disability, death or Termination
of Employment of its Participants, and such other pertinent information as the
Committee may reasonably require.

ARTICLE 13
Other Benefits and Agreements
The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Company. The Plan shall
supplement and shall not supersede, modify or amend any other such plan or
programs except as may otherwise be expressly provided.
ARTICLE 14
Claims Procedures

14.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. The claim must state with particularity the determination desired by
the Claimant. All other claims must be made within one hundred eighty (180) days
of the date on which the event had caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claiming.   14.2
  Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;

15



--------------------------------------------------------------------------------



 



  (iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the claim review
procedure set forth in Section 14.3 below.

14.3   Review of a Denied Claim. Within sixty (60) days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than thirty (30) days after the review procedure began, the Claimant (or
the Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   may request a hearing, which the Committee, in
its sole discretion, may grant.

14.4   Decision on Review. The Committee shall render its decision on review
promptly, and not later than sixty (60) days after the filing of a written
request for review of the denial, unless a hearing is held or other special
circumstances require additional time, in which case the Committee’s decision
must be rendered within one hundred twenty (120) days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters as the Committee deems relevant.

ARTICLE 15
Trust

15.1   Establishment of the Trust. The Company may establish one or more Trusts
to which they may transfer such assets as the Company determines in its sole
discretion to assist in meeting their obligations under the Plan.   15.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Participation Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Participants and the creditors of the Company to the
assets transferred to the Trust.

16



--------------------------------------------------------------------------------



 



15.3   Distributions from the Trust. The Company’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Agreement.

ARTICLE 16
Miscellaneous

16.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA. The Plan shall be administered and interpreted to
the extent possible in a manner consistent with that intent. All Participant
accounts and all credits and other adjustments to such Participant accounts
shall be bookkeeping entries only and shall be utilized solely as a device for
the measurement and determination of amounts to be paid under the Plan. No
Participant accounts, credits or other adjustments under the Plan shall be
interpreted as an indication that any benefits under the Plan are in any way
funded.   16.2   Unsecured General Creditor. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Company. For
purposes of the payment of benefits under this Plan, any and all of the
Company’s assets shall be, and remain, the general, unpledged, unrestricted
assets of the Company. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.   16.3  
Company’s Liability. The Company’s liability for the payment of benefits shall
be defined only by the Plan and the Participation Agreement, as entered into
between the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his
Participation Agreement.   16.4   Nonassignability. Neither a Participant nor
any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate,
alienate or convey in action receipt, the amount, if any, payable hereunder, or
any part thereof, which are, and all right to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owned by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.   16.5   Not a Contract of Employment. Under
the terms and conditions of this Plan and the Participation Agreement, this Plan
shall not be deemed to constitute a contract of employment between the Company
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, except as otherwise
provided in a written employment agreement. Nothing in this Plan or any
Participation Agreement shall be deemed to give a Participant the right to be
retained

17



--------------------------------------------------------------------------------



 



    in the service of the Company or to interfere with the right of the Company
to discipline or discharge the Participant at any time.   16.6   Furnishing
Information. A Participant or his Beneficiary will cooperate with the Committee
by furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.   16.7  
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.   16.8   Captions.
The captions of the articles, sections or paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.   16.9   Governing Law. Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of Tennessee without regard to its conflicts of laws principles.  
16.10   Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Genesco Inc.
P. O. Box 731
Nashville, Tennessee 37202
Attention: General Counsel

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark or the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   16.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Company and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.   16.12   Validity.
In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.

18



--------------------------------------------------------------------------------



 



16.13   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.  
16.14   Distribution in the Event of Taxation. If, for any reason, all or any
portion of a Participation’s benefit under this Plan becomes taxable to the
Participant prior to a receipt, a Participant may petition the Committee or the
trustee of the Trust, as applicable, for a distribution of that portion of his
benefit that has become taxable. Upon the grant of such a petition, which grant
shall not be unreasonably withheld, the Company shall distribute to the
Participant immediately, funds in an amount equal to the taxable portion of his
benefit (which amount shall not exceed a Participant’s unpaid Account Balances
under the Plan). If the petition is granted, the tax liability distribution
shall be made within ninety (90) days of the date when the participant’s
petition is granted. Such a distribution shall affect and reduce the benefits to
be paid under this Plan.   16.15   Insurance. The Company, on its own behalf or
on behalf of the trustee of the Trust, and, in its sole discretion, may apply
for and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose. The Company or the trustee of the Trust, as
the case may be, shall be the sole owner and beneficiary of any such insurance.
The Participant shall have no interest whatsoever in any such policy or
policies, and at the request of the Company shall submit to medical examinations
and supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for insurance.

19